Name: Commission Regulation (EEC) No 4215/88 of 21 December 1988 amending Regulation (EEC) No 3321/82 laying down detailed rules for the granting of a carry-over premium for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/35 COMMISSION REGULATION (EEC) No 4215/88 of 21 December 1988 amending Regulation (EEC) No 3321/82 laying down detailed rules for the granting of a carry-over premium for certain fishery products December 1982 laying down detailed rules for the granting of a carry-over premium for certain fishery products (*), as last amended by Commission Regulation (EEC) No 3940/87 (*) should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general &lt; rules for the granting , of a carry-over premium for certain fishery products (3), as last amended by Regulation (EEC) No 3469/88 (4); Whereas, by virtue of Council Regulation (EEC) No 3469/88 , herring and mackerel have been added to the list of products qualifying for the carry-over premium introduced by Regulation (EEC) No 2203/82 ; Whereas the sizes of these products should therefore be fixed and Commission Regulation (EEC) No 3321 /82 of 9 HAS ADOPTED THIS REGULATION : Article 1 Annex I to Commission Regulation (EEC) No 3321 /82 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA i Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 305, 10. 11 . 1988, p. 1 . 0 OJ No L 235, 10. 8 . 1982, p. 4. 0 OJ No L 305, 10 . 11 . 1988, p. 7. (*) OJ No L 351 , 11 . 12 « 1982, p. 20 . f) OJ No L 373, 31 . 12. 1987, p. 6. No L 370/36 Official Journal of the European Communities 31 . 12. 88 ANNEX ANNEX I Description Sizes (') 1 . Herring of the species Clupea harengus 2. Cod of the species Gadus morhua 3. Sardines of the species Sardina pilchardus 4. Haddock (Melanogrammus aeglefinus) 5. Saithe (Pollachius virens) 6. Mackerel of the species Scomber scombrus 7. Mackerel of the species Scomber japonicus 8 . Redfish (Sebastes spp.) 9 . Whiting (Merlangus merlangus) 10. Anchovies (Engraulis spp.) 11 . Megrim (Lepidorhombus spp.) 1 2. Ray's bream (Brama spp.) 13 . Monkfish (Lophius spp.) 14. Shrimps of the species Crangon crangon 1 , 2 3 , 4, 5 1 , 2, 3, 4 2, 3 , 4 3, 4 1 , 2, 3 1 , 2, 3, 4 2, 3 2, 3, 4 1 , 2, 3, 4 1 , 2 1 , 2 2, 3, 4, 5 1 (') The sizes of the products concerned are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .